Citation Nr: 0926477	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from February 
1973 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in April 2007, 
it was remanded for procedural development.  The required 
development has been done and the case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  In December 1994, the RO denied the veteran's claim for 
service connection for a back disorder.  

2.  The evidence received since the December 1994 RO decision 
was not previously submitted to agency decisionmakers; 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant; and raises a 
reasonable possibility of substantiating the back disorder 
claim.  

3.  During his active service career, the Veteran sustained a 
low back injury, which is currently manifested by continued 
pain and mild degenerative joint disease of the thoracic and 
lumbar spines.  

4.  In December 1994, the RO denied the veteran's claim for 
service connection for a mitral valve prolapse.  

5.  The evidence received since the December 1994 RO decision 
was not previously submitted to agency decisionmakers; 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant; and raises a 
reasonable possibility of substantiating the back disorder 
claim.  

6.  Mitral valve prolapse had its onset in service.  


CONCLUSIONS OF LAW

1.  The December 1994 RO decision denying service connection 
for a back disorder is final.  Evidence received since the 
RO's 1994 decision is new and material and the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).

2.  The criteria for service connection for residuals of a 
low back injury with continued pain and mild degenerative 
joint disease of the thoracic and lumbar spines have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The December 1994 RO decision denying service connection 
for a mitral valve prolapse is final.  Evidence received 
since the RO's 1994 decision is new and material and the 
veteran's claim of entitlement to service connection for 
mitral valve prolapse is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).

4.  The criteria for service connection for mitral valve 
prolapse have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection and Reopening Claims

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In December 1994, the RO denied service connection for a 
mitral valve prolapse and status post back injury with lumbar 
disc disease.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen filed after August 29, 2001, as was the 
current claim, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the Veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  In this case, for reasons 
discussed in detail below, the Board finds that new and 
material evidence has been received and the claims are 
properly reopened.  

The Back Claim

The December 1994 RO decision denied service connection for 
status post back injury with lumbar disc disease because the 
Veteran's service treatment records were completely negative 
for any complaint, finding, or diagnosis of a back injury and 
the Veteran's retirement examination was also negative for 
any complaints of a lumbar injury.  That is, the evidence 
that was missing at the time of the original denial was 
documentation of back symptoms in service.  The Board finds 
that such evidence has been received.  

Specifically, a private chiropractor, L. W. C., D.C., has 
reported that the Veteran injured his back on his job in a 
military warehouse, lifting materials.  The injury greatly 
irritated his spine, causing chronic disc disease.  The 
Veteran had been under chiropractic care since the injury in 
1986 through 2007.  The chiropractor expressed the opinion 
that the Veteran's injuries resulted in a chronic condition 
which requires constant therapy and ongoing treatment.  

Other pertinent evidence includes the report of the VA 
examination at the beginning of December 2004, a little over 
a month after the Veteran retired from his service career.  
On that examination, the Veteran gave a history of injuring 
his back in service, having evidence of lumbar disc disease, 
and getting monthly chiropractic adjustments.  The examiner 
confirmed objective evidence of muscle spasm at L2-L4 and 
limitation of back flexion.  He diagnosed status post back 
injury with lumbar disc disease.  

On the recent VA examination of the Veteran's spine, in 
November 2008, The Veteran reported that he had injured his 
back during service.  He went on sick call and was told that 
the pain was related to his kidney, so he went to a 
chiropractor who diagnosed degenerative lumbar disc disease.  
He now had persistent pain in his low back.  Examination 
disclosed pain on motion and tenderness on both sides of the 
spine.  Limitations of motion were measured and pain noted.  
Imaging studies revealed transitional anatomy at the 
lumbosacral junction with a rudimentary disc space at the S1-
S2 level.  There were also mild degenerative changes to the 
left at L3-L4 and L4-L5.  The diagnosis was residuals of a 
low back injury causing continued pain and mild degenerative 
joint disease, thoracic and lumbar spines.  

Conclusion

The Veteran reports that he has had continuing back symptoms 
since an injury in service.  He told a VA examiner that 
treatment from service department medical sources was 
inadequate so he went to a private chiropractor.  This is 
supported by the private chiropractor's statement.  The 
continuity of symptomatology is supported by the Veteran's 
statements, the chiropractor's statements, the report of the 
VA examination a little more than a month after service, and 
by the recent VA examination.  The recent VA examination 
essentially continues to document the findings of that 1994 
VA examination.  Giving the Veteran the benefit of the doubt, 
the Board concludes that the back disability manifestations 
noted almost immediately after service and on the recent VA 
examination began in service.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  

The Heart Claim

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment¸ or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
In this case, a heart abnormality was not noted when the 
Veteran was examined and accepted for service.  Thus, a heart 
disorder noted in service is presumed to have been incurred 
in service.  

An exception would be a heart disorder which is congenital or 
developmental in nature and, by its very nature, must have 
pre-existed service.  Such conditions are not diseases or 
injuries within the meaning of the legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2008).  

There is some question in the medical community as to whether 
a mitral valve prolapse is a congenital or developmental 
condition and as to whether it is an asymptomatic anomaly or 
a disability.  At the time of the December 1994 rating 
decision, there were no medical opinions as to these points 
and the rating decision asserted there was no definite 
diagnosis.  The November 2008 VA examination responded to 
these points with a diagnosis and an opinion to the effect 
that it would be speculative to consider the condition to be 
congenital or developmental.  This is new and material 
evidence and the case is reopened.  

When the Veteran was examined for service, in January 1973, 
his heart was normal; blood pressure and pulse were within 
normal limits.  An electrocardiogram in August 1975 was 
considered to be a normal tracing.  

The service treatment records show that, in February 1989, 
after many years of active service, a first degree heart 
block was noted on periodic physical examination and the 
Veteran was sent for further evaluation.  A heart murmur was 
also heard.  Except for the first degree block, the 
electrocardiogram was otherwise normal.  An echocardiogram 
revealed a possible mild prolapse in the anterior leaflet of 
the mitral valve and was probably a normal echocardiogram.  

On periodic examination in May 1993, it was noted that the 
Veteran had had a cardiology work-up in 1989 with normal 
results and no sequelae.  The examiner reported the Veteran's 
heart and vascular system to be normal.  Blood pressure and 
pulse were also within normal limits.  The computerized 
electrocardiogram results indicated marked sinus bradycardia 
with first degree atrioventricular block, minimal voltage 
criteria for left ventricular hypertrophy (may be a normal 
variant), and nonspecific ST wave abnormality.  The 
electrocardiogram was abnormal.  The examiner indicated the 
electrocardiogram was within normal limits.  

On retirement examination in August 1994, the Veteran's heart 
was reported to be normal.  Blood pressure was within normal 
limits.  The computerized electrocardiogram results indicated 
sinus bradycardia with first degree atrioventricular block, 
and minimal voltage criteria for left ventricular hypertrophy 
(may be a normal variant).  It was a borderline 
electrocardiogram.  The examiner indicated the 
electrocardiogram was within normal limits.  

On VA examination in December 1994, the Veteran reported that 
testing during service disclosed a mild prolapse of the 
mitral valve.  The examiner heard the heart to have a regular 
rate and rhythm.  There was a soft Grade I-II/VI mitral 
systolic murmur with a mitral click.  No clinical 
cardiomegaly was demonstrated.  The conclusion was a mitral 
valve prolapse.  

The claims folder was reviewed for the November 2008 VA heart 
examination.  The Veteran said he was only aware of the 
murmur when he was examined and doctors noted it.  
Examination showed his blood pressure to be within normal 
limits.  The point of maximal impulse was within the 
midclavicular line.  The first and second heart sounds were 
present.  The rhythm was regular.  A murmur was present.  It 
was said to be an insignificant Grade I mid-systolic murmur.  
A click was also present.  A stress test was negative for 
ischemia.  An echocardiogram disclosed calcification of the 
aortic valve without a significant gradient.  There was mild 
mitral regurgitation, aortic insufficiency, and tricuspid 
regurgitation present.  There was also thought to be a mild 
degree of mitral valve prolapse, which could be related to 
his palpitations and premature ventricular contractions.  The 
diagnosis was mitral valve prolapse.  It was considered to 
produce mild to moderate effects on the Veteran's 
functioning.  The examiner commented that he could not 
determine if the mitral valve prolapse was congenital or 
developmental in nature.  The examiner further opined that 
the onset was in service.  



Conclusion

The clear weight of the current medical evidence is to the 
effect that the Veteran has a mitral valve prolapse that 
began in service.  It was first noted after the Veteran had 
been on active service for many years and it can not be said 
to be congenital or developmental without resort to 
speculation.  It does result in mild to moderate disability.  
Therefore, the Board concludes that the Veteran has a mitral 
valve prolapse, which is a service-connected that began 
during his active service.  


ORDER

Service connection for residuals of a low back injury with 
continued pain and mild degenerative joint disease of the 
thoracic and lumbar spines is granted.  

Service connection for mitral valve prolapse is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


